Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-16 and 18-30 are currently pending in the instant application.  Claims 1, 2, 13-16 and 18-27 are rejected and claims 3-12 and 28-30 are withdrawn from consideration 
I.	Priority
The instant application claims benefit of US Provisional Application 62/750,095, filed on October 24, 2018. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 27, 2020, February 4, 2020, April 22, 2020, February 22, 2021, April 13, 2021 and June 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election with traverse of Group IV in the reply filed on March 31, 2022 is acknowledged.  The traversal is on the ground(s) that: (1) the compounds encompassed by the Markush group share a common utility and share a substantial structural feature discloses as being essential to the utility.
All of the Applicants' arguments have been considered but have not been found persuasive.  It is pointed out that the restriction requirement is made under 35 U.S.C. 121.  35 U.S.C. 121 gives the Commissioner (Director) the authority to restrict applications to several claimed inventions when those inventions are found to be independent and distinct.  The Examiner has indicated that more than one independent and distinct invention is claimed in this application and has restricted the claimed subject matter accordingly.  
Applicants argue that the compounds encompassed by the Markush group share a common utility and share a substantial structural feature discloses as being essential to the utility.  However, the Examiner wants to point out that the reasons for the restriction between groups was detailed in the restriction requirement. For example, Applicants’ substantial structure is a heptamethine linkage orthogonally coupled to a cationic heteroaryl moieties.  These heteroaryl moieties can vary from a single heteroaryl group to a heteroaryl ring fused with other rings.  These differences vary the substantial or common structure and change the classification the compounds fall in. As stated in the restriction requirement, the compounds do not share a substantial structural feature since the heteroaryl groups can vary and the heptamethine linkage can vary by forming ring via 2 of L1-L7.   These different types of compounds result in different CPC classification. For example, the compound  
    PNG
    media_image1.png
    165
    416
    media_image1.png
    Greyscale
 would be classified in C07D 309 whereas the compound 
    PNG
    media_image2.png
    180
    425
    media_image2.png
    Greyscale
would be classified in C07D 335.   Different search considerations are involved (i.e., class/subclass searches, databases searches, etc.) for each of the groups listed. The inventions are classified into classes C07D 309, 335, 215, 239, 241, 209, 235, 263, etc.  However, each of these classes encompass numerous patents and published applications. 
In addition to different search considerations, the Examiner also wants to further point out that restriction is proper because there would be a serious search and examination burden if restriction were not required because “the prior art applicable to one invention would not likely be applicable to another invention” because the different types of compounds are not considered obvious variants and are independent and distinct (see pages 9-10 of the restriction).  
However, since the compounds 
    PNG
    media_image1.png
    165
    416
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    180
    425
    media_image2.png
    Greyscale
only differ in the heteroatom O vs. S, the Examiner will rejoin groups III and IV for search and examination in the instant application.  The other subgenus 
    PNG
    media_image3.png
    138
    385
    media_image3.png
    Greyscale
in groups I, II, V and VI will still be restricted.

Subject matter not encompassed by elected Group III and IV are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.


IV.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 13-16 and 18-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the term “comprising” renders the products indefinite as the term “comprising” is considered open-ended language when not clearly defined and therefore is including additional subject matter in the compounds of the formula 
    PNG
    media_image4.png
    371
    483
    media_image4.png
    Greyscale
 that is not described in the instant specification and is not particularly pointed out or distinctly claimed.  A claim to a chemical compound cannot be open-ended, but must be claimed with precision.  For example, this rejection can be overcome by amending the claim “comprising a structure” so that it reads “having a structure” in claims 14 and 16.
Claims 14-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation n is independently 0,1,2,3 or 4, and the claim also recites preferably 2 which is the narrower statement of the range/limitation.  
Claim 16 recites the broad recitation RA2, RA3, RB2 and RB3 are aryl, heteroaryl or branched alkyl, and the claim also recites preferably phenyl, pyridinyl or tert-butyl which is the narrower statement of the range/limitation.  
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Applicants are suggested to amend either the broad recitation or narrow recitation in both claims 14 and 16 to overcome the rejection.


V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 1, 2, 13 and 18-27 are objected to as containing non-elected subject matter. To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.

***The closest prior art is US 4,283,475 which teaches compounds such as 
    PNG
    media_image5.png
    151
    351
    media_image5.png
    Greyscale
wherein X is hydrogen, halogen, an alkyl group or an aryl instead of a cationic heteroaryl ring as seen in the instant compounds.

VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/           Primary Examiner, Art Unit 1626